DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 08/18/2022 responsive to the Office Action filed 02/18/2022 has been entered. Specification and claims 1, 3, 6, 8, 10, 13, 14, 18, 20, 23, 24, and 28 have been amended. Claims 1-3, 6, 8-11, 13-20, 23, 24 and 28 are pending in this application.

Response to Arguments

Claims 20, 23, 24 and 28 have been amended to address the informalities, thus the objection of claims 20, 23, 24 and 28 has been withdrawn.
Claim 3 has been amended to address the informality, but due to the partial amendment, still the rejection of claim 3 under 112(b) has been maintained.
Claim 14 has been amended to address the informality, thus the rejection of claims 14-17 under 112(b) has been withdrawn.
Applicant’s arguments, see Amendments pages 9-10, filed 08/18/2022, with respect to the rejection of the claims 1, 18 and 20 under 102(a)(1) have been fully considered and are addressed in the revised rejection. 
Applicant’s arguments, see Amendments page 10, filed 08/18/2022, with respect to the rejection of the claim 19 under 102(a)(1) have been fully considered but are not persuasive. 
Applicant argues that “the Examiner cites Saitoh para. [0007] which discloses "solvents... do not cause separation or aggregation of the carbon nanotubes". But this teaching does not discuss or refer to the orientation of the CNT fibers themselves, much less disclose, explicitly or inherently, that they could have a "random" orientation. Thus, Applicant asserts that this teaching does not read on the "randomly oriented" limitation of Claim 19.”
This argument is found to be unpersuasive because:
Saitoh teaches that addition of surfactant (f) not only makes it possible to further promote solubilization or dispersion, but also improves flatness, coatability and electrical conductivity (Pa [0090]). One of ordinary skill in the art would have appreciated that Saitoh implies the uniform dispersion of the components in the solvent due to the addition of surfactant, thus in the Saitoh’s method the processing would inherently provide a uniformly distributed CNT structure. Furthermore, since Saitoh does not mention any specific orientation of the CNTs by the method and the method provides uniform distribution of the CNTs, one of ordinary skill in the art would have appreciated that the uniformly distributed CNTs would be randomly oriented.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 3 recites the phrase “for example” in lines 5 and 6 which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, 13-15, 17-19 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saitoh (US 2006/0052509-of record).

With respect to claim 1, Saitoh teaches a process for manufacturing a carbon nanotube (CNT)-nonconductive polymer film structure (“Production Method of Carbon Nanotube Composition” and “Composite”, Pa [0110]-[0115]), comprising the steps of:
i) mixing carbon nanotubes (CNTs) (“the carbon nanotubes (c)”), a nonconductive polymer (“a high molecular weight compound (d)”, “epoxy resin… polyimide resin… as a mixture of two or more types at an arbitrary ratio”, Pa [0080]), and a solvent (“a solvent (b)”) (“a second aspect of the present invention is a carbon nanotube composition that contains… a solvent (b) and carbon nanotubes (c)… a high molecular weight compound (d)”, Pa [0015]), using sonication, to form a CNT-nonconductive polymer suspension (“an ultrasonic wave device… is used when mixing these components…to mix …the solvent (b), the carbon nanotubes (c) and other components and irradiate them with ultrasonic waves”, Pa [0110]);
ii) applying the CNT-nonconductive polymer suspension onto a flexible carrier (“elastomers”) using a process selected from the group consisting of a solvent cast coating process, a dip coating process, and a spray coating process (“base materials that form a coated film by coating with the carbon nanotube composition in the present invention include…elastomers”, Pa [0112] and “A coated film in the present invention is formed on the surface of a base material by… coating methods using…cast coater… spraying methods such as air spraying or airless spraying, and immersion methods such as dipping.”, Pa [0114]); and
iii) applying heat to said applied CNT-nonconductive polymer suspension and flexible carrier to remove the solvent, to leave a CNT-nonconductive polymer film over the flexible carrier and form a CNT-nonconductive polymer film structure (“the coated film can also be heat-treated… the residual amount of the solvent (b) can be further reduced”, Pa [0115]).

With respect to claim 11, Saitoh as applied to claim 1 above further teaches that the CNTs are selected from the group consisting of single wall CNTs (SWCNTs), multi wall CNTs (MWCNTs), and a mixture thereof (Pa [0074]).

With respect to claim 13, Saitoh as applied to claim 1 above further teaches that the nonconductive polymer (“a high molecular weight compound (d)”) is selected for the group consisting of a resin and the nonconductive polymer material is selected from the group consisting of polyimide, epoxy, and combinations thereof (Pa [0080]).

With respect to claim 14, Saitoh as applied to claim 13 above further teaches that the CNTs are dispersed in the solvent, and the solvent is an organic solvent, selected from the group consisting of N-methyl-2-pyrrolidone (NMP), dimethylformamide (DMF), dimethylacetamide (DMAC), acetone, isopropanol, and methyl ethyl ketone (MEK) (Pa [0072]).

With respect to claim 15, Saitoh as applied to claim 14 above further teaches that the solvent includes water (Pa [0072] and [0073]), and the CNT suspension optionally further includes a mixing aid material comprising a surfactant (“surfactant (f)”, Pa [0090]).

With respect to claim 17, Saitoh as applied to claim 15 above further teaches that the CNTs are dispersed in a basic solution, the base comprising sodium hydroxide (“The basic compound (e)…sodium hydroxide”, Pa [0082] and [0088]).

With respect to claim 18, Saitoh as applied to claim 1 above further teaches that the nonconductive polymer is a thermoset resin (“polyimide resin”, “epoxy resin”, etc., Pa [0080]), and Saitoh’s carbon nanotube composition further comprises a surfactant (f) (Pa [0015]) and Saitoh teaches that addition of surfactant (f) not only makes it possible to further promote solubilization or dispersion, but also improves flatness, coatability and electrical conductivity (Pa [0090]). One of ordinary skill in the art would have appreciated that Saitoh implies the uniform dispersion of the components in the solvent due to the addition of surfactant, thus in the Saitoh’s carbon nanotube composition the solvent would inherently dilute the nonconductive polymer sufficiently to disperse the CNTs.

With respect to claim 19, Saitoh as applied to claim 1 above further teaches that the object of the present invention is to provide a carbon nanotube composition that does not impair the characteristics of the carbon nanotubes itself, allows the carbon nanotubes to be dispersed or solubilized in water, organic solvents, water-containing organic solvents and other solvents, does not cause separation or aggregation of the carbon nanotubes (Pa [0007]) and further teaches that addition of surfactant (f) not only makes it possible to further promote solubilization or dispersion, but also improves flatness, coatability and electrical conductivity (Pa [0090]). One of ordinary skill in the art would have appreciated that Saitoh implies the uniform dispersion of the components in the solvent due to the addition of surfactant, thus in the Saitoh’s method the processing would inherently provide a uniformly distributed CNT structure. Furthermore, since Saitoh does not mention any specific orientation of the CNTs by the method and the method provides uniform distribution of the CNTs, one of ordinary skill in the art would have appreciated that the uniformly distributed CNTs would be randomly oriented.

With respect to claim 24, Saitoh as applied to claim 1 above further teaches that the CNT-nonconductive polymer suspension includes a non-conductive filler material (“colloidal silica (h)”) that is selected from the group consisting of nanoparticles (“colloidal silica having a particle diameter within the range of 1 nm to 300 nm”, Pa [0100]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 9, 16, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh (US 2006/0052509-of record) as applied to claims 1 and 15 above.

With respect to claim 8, Saitoh as applied to claim 1 above does not specifically teach that the nonconductive polymer is dissolved in the solvent at a concentration up to the limit of solubility in the solvent. However, Saitoh further teaches that the solvent dissolves or disperses conducting polymer (a) or the heterocyclic compound trimer (i), carbon nanotubes (c), high molecular weight compound (d), basic compound (e), surfactant (f), silane coupling agent (g) and colloidal silica (h) (Pa [0072]) and the usage ratio between the nonconductive polymer (“high molecular weight compound (d)”) and the solvent (“solvent (b)”) is 0.1 to 400 parts by mass of the high molecular weight compound (d) relative to 100 parts by mass of the solvent (b) and when the ratio of the high molecular weight compound (d) is less than or equal to 400 parts by mass, there is little decrease in the solubility of the water soluble conducting polymer (a) or the heterocyclic compound trimer (i) or the carbon nanotubes (c), and a high degree of electrical conductivity is maintained (Pa [0103]). Thus, it would have been obvious to one of ordinary skill in the art to select any number of the recited range including the instantly claimed range from the ranges recited in Saitoh for the purpose of the solubilization or dispersion efficiency of the carbon nanotubes. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claim 9, Saitoh as applied to claim 8 above further teaches that the step of mixing is selected from the group consisting of mixing with a high shear mixer, sonicating, or a combination thereof, to disperse the CNTs in the solvent (“an ultrasonic wave device, homogenizer, spiral mixer, planetary mixer, dispenser or hybrid mixer … irradiation of ultrasonic waves in combination with a homogenizer (ultrasonic homogenizer).”, Pa [0110] and “for uniformly dispersing or dissolving the carbon nanotubes (c) in the solvent (b).”, Pa [0111]).

With respect to claim 16, Saitoh as applied to claim 15 above further teaches that the CNTs are dispersed in an acidic solution, the acid selected from the group consisting of sulfuric acid and nitric acid (“Although the conducting polymer (a) can be used as is, the conducting polymer (a) to which an external dopant has been imparted by doping treatment using acid… sulfuric acid and nitric acid”, Pa [0035]).

With respect to claim 20, Saitoh as applied to claim 1 above further teaches that the step of applying the CNT-nonconductive polymer suspension (“coating methods”, “spraying methods”, and immersion methods such as dipping”, Pa [0114]) imparts a uniformity upon the CNT-nonconductive polymer film structure (in Table 1, the coated film appearances of examples are shown as “uniform”, Pa [0161]-[0163]). Even though Saitoh does not explicitly teach that the uniformity is not more than 10% coefficient of variance, Sitoh further teaches that the uniform coated films also demonstrated low values of surface resistance, and surface resistance values were able to be lowered even more by performing ultrasonic treatment (Pa [0164]). Thus, one would have found it obvious to form the uniform coated film having the uniformity with lower coefficient of variance, i.e., close to perfectly uniformly distributed CNTs, for the purpose of obtaining the uniform coated films with low values of surface resistance.

With respect to claim 23, Saitoh as applied to claim 1 above further teaches that the CNT-nonconductive polymer suspension includes a conductive filler material (“an conducting substance”), for example, carbon fibers, conducting carbon black, graphite and other carbon-based substances, tin oxide, zinc oxide and other metal oxides, and metals such as silver, nickel and copper in order to further improve electrical conductivity (Pa [0109]), however, does not specifically teach the shape or form of conducting carbon black, graphite and other carbon-based substances, tin oxide, zinc oxide and other metal oxides, and metals such as silver, nickel and copper. 
One would have found it obvious to provide metals in a fiber form like the carbon fibers for the purpose of being well dispersed in the CNT-nonconductive polymer suspension so as to further improve electrical conductivity.

Claims 2, 3, 6 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Saitoh (US 2006/0052509) as applied to claim 1 above, and further in view of Wagner et al. (US 2015/0321908) (All of record).

With respect to claims 2 and 3, Saitoh as applied to claim 1 above teaches the flexible carrier (“the base materials”) on which the carbon nanotube composition is coated (Pa [0112]) and further teaches that a coated film in the present invention is formed on the surface of a base material by a method used for ordinary coating (Pa [0114]), but does not specifically teach that the flexible carrier is nonporous and is unrolled or extruded continuously.
In the same field of endeavor, a continuous film coating system, Wagner teaches that the mixture is applied to the carrier in the form of a wet film in a roll-to-roll process, for example by bar coating, painting, pouring, spinning, spraying, extrusion, (Pa [0031] and [0085]) and the wet film is dried (Pa [0090]) and separated from the carrier (Pa [0031]), and suitable carriers for the production of a polymer film, from which the dielectric polyurethane film produced can be separated in a simple manner, comprises polyethylene terephthalate, and additionally the polymers are provided with further internal or external release agents or layers (Pa [0094]) which are flexible and extruded continuously (since Wagner teaches that an inflexible carrier is unsuitable as a release film in a roll-to-roll process (Pa [0172])). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Saitoh with the teachings of Wagner and incorporate Wagner’s continuous film coating system comprising the coating device, the dryer, and the carrier to Saitoh’s process for the purpose of coating the CNT-nonconductive polymer suspension on the carrier and drying the coating so as to form the CNT-nonconductive polymer film structure continuously. Since Wagner does not teaches a porous carrier, and rather teaches additional providing releasing agents or layers in order to separate the formed film from the carrier in a simple manner, one would have found it obvious to use a nonporous carrier for the purpose of the releasing property.

With respect to claim 6, the combination as applied to claim 2 above teaches that the CNT-nonconductive polymer film structure is a continuous elongated structure.

With respect to claim 28, Saitoh as applied to claim 1 above teaches that a coated film in the present invention is formed on the surface of a base material by a method used for ordinary coating (Pa [0114]), but does not specifically teach that the step of applying the CNT-nonconductive polymer suspension is a batch treatment process or a continuous process.
In the same field of endeavor, a continuous film coating system, Wagner teaches that the mixture is applied to the carrier in the form of a wet film in a roll-to-roll process, for example by bar coating, painting, pouring, spinning, spraying, extrusion, (Pa [0031] and [0085]) and the wet film is dried (Pa [0090]) and separated from the carrier (Pa [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Saitoh with the teachings of Wagner and incorporate Wagner’s continuous film coating system comprising the coating device, the dryer, and the carrier to Saitoh’s process for the purpose of coating the CNT-nonconductive polymer suspension on the carrier and drying the coating so as to form the CNT-nonconductive polymer film structure continuously. It has been held that applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saitoh (US 2006/0052509) as applied to claim 9 above, and further in view of Ma et al. (US 2009/0104361) (All of record).

With respect to claim 10, Saitoh as applied to claim 9 above teaches that mixing the nonconductive polymer, the solvent, the CNTs, and other components (Pa [0110]), but does not specifically teaches that the CNTs are first mixed and dispersed in the solvent, and then the nonconductive polymer is mixed into to the CNT-solvent dispersion.
In the same field of endeavor, a method of preparing carbon nanotube/polymer composite, Ma teaches that the method comprises the following steps: a) preparing a polymer solution containing carbon nanotubes dispersed therein; and b) coating the polymer solution containing carbon nanotubes dispersed therein on a substrate and drying the resulting layer coated on the substrate (Pa [0007]), and said preparing in step a) comprises dispersing carbon nanotubes in an organic solvent and then dissolving monomers and an initiator in the carbon nanotube dispersion (Pa [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Saitoh with the teachings of Ma such that the one would perform dispersing carbon nanotubes in an organic solvent and then mixing the nonconductive polymer into to the CNT-solvent dispersion for the purpose of preparing the CNT-nonconductive polymer suspension. It has been held that applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 7:30-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUNJU KIM/Examiner, Art Unit 1742